Citation Nr: 0726662	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-44 481	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 9, 1979 Board decision which denied entitlement to 
service connection for a right shoulder disability.


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The moving party had active service from April to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) following a January 2005 submission reflecting the 
moving party's request for revision of the noted January 1979 
Board decision on the basis of CUE.

In a March 2005 decision, the Board determined that its 
January 1979 decision did not contain CUE.  The moving party 
appealed to the Court of Appeals for Veterans Claims (Court).  
In an April 2007 Memorandum Decision, the Court determined 
that the January 1979 Board decision contained CUE and 
reversed the Board's March 2005 decision, remanding for 
consideration a disability evaluation and effective date.


FINDING OF FACT

The January 1979 decision of the Board that denied service 
connection for a right shoulder disorder was factually 
unsupportable.


CONCLUSION OF LAW

The Board's January 1979 decision which denied entitlement to 
service connection for a right shoulder disability contains 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The Court has entered a decision in this case, finding that 
the Board's March 2005 decision which found no CUE in the 
January 1979 decision was in error.  In its April 2007 
Memorandum Decision, the Court determined that had the Board 
applied the law extant at the time of the January 1979 
decision, an award of service connection would have resulted.  
It was determined that no reasonable fact finder could find 
that the shoulder condition was not incurred in service.  The 
Court accordingly concluded that there was CUE in the January 
1979 Board decision.


ORDER

Clear and unmistakable error in the January 1979 having been 
found, the motion for reversal of that decision based on CUE 
is granted.


REMAND

The Court, in its April 2007 Memorandum Decision, remanded to 
the Board the issues of the appropriate disability rating and 
effective date for the grant of service connection for the 
moving party's right shoulder disability.  The AOJ must make 
these determinations in the first instance.  

Accordingly, the case is REMANDED for the following action:

Review the record and determine the 
appropriate disability evaluation and 
effective date for the veteran's right 
shoulder disability.

If the veteran is in disagreement with 
the assigned evaluation or effective 
date, appropriate appellate procedures 
should be followed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



